Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The amendment/preliminary amendment filed 02/09/2021 is acknowledged.
2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3)	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over ENGELEN et al (2014/0029134) and TANAKA (2003/0048583).
ENGELEN et al discloses a servo writer as claimed in claim 1, comprises a writing head configured to write a servo signal on a long magnetic tape that is traveling (Fig.1, writer 118. See paragraphs [0002]-[0004] and [0036]-[0038]), at least two first guide rollers configured to guide the travel of the magnetic tape, wherein the at least two first guide rollers on which a spiral groove is provided have a circumferential surface that has contact with the traveling magnetic tape (figure 1, guide rollers 114, 110, 112 and 116, see paragraphs [0042]-[0044]. See figure 3, spiral roller 110), except to specifically show that the tensile forces that act on a same area of the magnetic 1 and F2 are cancelled each other during operation (restraining forces F1 and F2, which correspond to the “tensile forces” in this application, directed towards the axial center of the roller 11a, 11b are simultaneously applied to magnetic tape 22 by the roller 11a and 11b, thereby inhibiting vertical motion of the magnetic tape 22 and stabilizing longitudinal motion)). Since the method as taught by TANAKA is old and widely used in the magnetic tape recording art, anyone with ordinary skill could have to combine the elements as claimed by known method, and that in combination, each element merely performs the same function as it does separately. The results of the combination would have been predictable and resulted in modifying the invention of ENGELEN et al to cancel tensile forces on guide rollers, as disclosed by TANAKA in order to stabilizing longitudinal motion of magnetic tape. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
The rejection(s) of claims 2-11 in previously Office action is repeated herein.

4)	Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive.
Applicant states that the reference of TANAKA acts on a different area of the magnetic tape MT, not on “the same area” as claimed. This is not found persuasive.
As seen on TANAKA’s figures 3-6, the pressure applied to guide rollers 11a and 11b, together with helical groove, creates tensile forces on the same area of magnetic tape (see figure 4, the areas of tape 22 traveling on guide rollers 11a and 11b is the same, this tensile force is regulated on different direction and cancelling with each other. It is noted that, the feature of “ a tensile force T1 acts on the magnetic tape MT from the guide roller 15A in a first width direction of the traveling magnetic tape MT, and the tensile force T2 acts on the magnetic tape MT from a different guide roller 15B in an opposite width direction of the traveling magnetic tape MT” is not exist on the claim(s) as applicant’s argued.
For that reasons, the examiner contends that the claims limitations are/is clearly met by applied references, as indicated 

5)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
March 2, 2021